DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21, 23, 24, 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrand et al. (US 2015/0253398) in view of Hedberg et al (WO 2013/174861) and further in view of Tang et al. (US 20030001710) 

Re Claim 17; Ferrand discloses a multi-layer electromagnetic coupler arrangement (Fig. 4) for coupling electromagnetic power to an electric current loop of a radio frequency type load load of arbitrary geometric shape, by means of reactive near field coupling, the electromagnetic coupler arrangement comprising: (Par. 0028)
a top surface layer (10) forming a top surface of the electromagnetic coupler arrangement to be arranged closest to an RFID tag to which the electromagnetic power is to be coupled, the top surface layer comprising a transmission line loop (1) for achieving the electromagnetic coupling by inductive coupling with a current loop of the load, the transmission line loop being a continuous transmission line of finite length formed into a loop so that two terminals thereof approach each other; (Fig., also see par. 55, 62 describing 1 as a conductive disc)

a feeding layer (23) including a balun element (23) for feeding the two terminals (21) so as to form a differential input of said transmission line loop with current signals obtained by splitting an input signal (15, Fig 5) into two parts equal in amplitude and shifted by 180 in phase with respect to each other, thereby forming a differential transmission line loop out of said transmission line loop, the balun further including inherent impedance transformation means for matching the impedance of an external feeding system interface with the differential input impedance of the transmission line loop.
Ferrand does not necessarily disclose the load is an RFID tag and balun element (23) includes two parts equal in amplitude and shifted by 180 in phase with respect to each other, thereby forming a differential transmission line loop out of said transmission line loop.
However Hedberg discloses that a load being an RFID tag (Claim 1 and also see claim 15. Claim 15 discloses RFID inlay or tag)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled an RFID tag to the device of Ferrand to be powered motivated by the desire to different type of devices when paired with.

However Tang discloses splitting an input signal into two parts equal in amplitude and shifted by 180 in phase with respect to each other, thereby forming a differential transmission line loop out of said transmission line loop. (par. 0003)


Re Claim 18; Ferrand discloses wherein said top surface layer and said metallic ground plane layer are realized in microstrip technology. (Fig. 4)

Re Claim 19; Ferrand discloses wherein said feeding layer is a microstrip layer. (Fig. 4)

Re Claim 20; Ferrand discloses wherein said feeding layer is a stripline layer.

Re Claim 21; Ferrand discloses comprising a plurality of transmission line loops (1) arranged in a one-or two- dimensional array on said top surface layer. (Fig. 1)

Re Claim 23; Ferrand discloses wherein plural of said transmission line loops are fed through a single balun, in said feeding layer. (Fig. 1)

Re Claim 24; Ferrand discloses wherein there is formed a constant phase magnetic field along said top surface layer. (Fig. 4)

Re Claim 26; The combination of Ferrand in view of Tang disclosure is discussed above. 
The combination however does not disclose wherein said one-or two-dimensional array is a two-dimensional array and phase compensation between the columns of said array is achieved 
However Hedberg discloses wherein said one-or two-dimensional array is a two-dimensional array and phase compensation between the columns of said array is achieved by means of providing a network of lumped or distributed components in accordance with selected electrical lengths of transmission line segments between said transmission line loops. (Page 5 5th par)
	Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have a two-dimensional array and phase compensation between the columns of said array achieved by means of providing a network of lumped to simplify the approach of maximum power transmission and further avoid more complicated and complex circuit to reduce cost in the production of the device. 

Re Claim 27; Ferrand discloses a multi-layer electromagnetic coupler arrangement with a transmission line loop.
Ferrand does not disclose wherein said transmission line loop has a super elliptic shape geometry in accordance with the parametric representation:                        
                             
                            x
                            =
                            a
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    2
                                
                                
                                    m
                                
                            
                            s
                            g
                            n
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                             
                             
                             
                            y
                            =
                            b
                            
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                            s
                            g
                            n
                            
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                             
                             
                             
                            a
                            ,
                            b
                            >
                            0
                             
                            m
                            ,
                            n
                            ≥
                            2
                             
                            θ
                            ϵ
                             
                            
                                
                                    0,2
                                    π
                                
                            
                            ,
                        
                    
 wherein x and y are Cartesian co-ordinates. 
However as shown in wekipedia, the above equation is the standard equation for a super elliptic shape. https://en.wikipedia.org/wiki/Superellipse#Mathematical_properties and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used such equation to design a specific transmission line loop in order to improve power transfer efficiencies. 
    PNG
    media_image1.png
    1160
    1920
    media_image1.png
    Greyscale


Re Claim 28; Hedberg discloses wherein the input signal is a standard guided wave input signal provided by a 50.OMEGA., coaxial cable system. (Page 5; 4th paragraph)
	 
Re Claim 29; Hedberg discloses further comprising two dielectric layers arranged between said top surface layers, said ground plane layer, and said feeding layer, respectively, th paragraph)
	 
Re Claim 30; Hedberg discloses adapted to encode said RFID tag by coupling electromagnetic power thereto. (Page 6 2nd paragraph)
	 
Re Claim 31; Hedberg discloses suitable for being employed in a printer wherein RFID tags to be encoded are arranged on a medium guided in the printer along a media path, wherein the shape of the multi-layer electromagnetic coupler arrangement can be flexibly adapted so as to achieve a constant distance between the top surface and the media path of the printer at all positions of the top surface. (Page 6, 3rd paragraph)
	 
Re Claim 32; Hedberg discloses An RFID printer/encoder comprising a multi-layer electromagnetic coupler arrangement according to claim 30. (Page 6, 4th paragraph).

Re Claim 33; Hedberg disclose a plurality of transmission line loops are arranged in a one-dimensional array on said top surface layer, wherein there is formed a constant phase magnetic field along said top surface layer, and wherein said constant phase magnetic field is achieved by means of phase compensation, by including transmission line sections having an electrical length of λ/2 between each two of said transmission line loops, respectively, wherein λ is the guided wavelength of the transmission line in combination with switch of connection points to the feeding layer at every second transmission line loop. (The claim is analogues to claims 21, 24 and 25 and the same rejection is applied).

Re Claim 34; Hedberg disclosescomprising: a plurality of said one-dimensional arrays so as to form a two-dimensional array of transmission line loops, and wherein phase compensation between the columns of said array is achieved by means of providing a network of lumped or distributed components in accordance with selected electrical lengths of transmission line segments between said transmission line loops. (The claim is analogues to claims 21 and 26 and the same rejection is applied).


Claim 22  rejected under 35 U.S.C. 103 as being unpatentable over Ferrand et al. (US 2015/0253398) in view of Hedberg  and further in view of Tang et al. (US 20030001710) and Diukman et al. (US 2015/0194736)

Re Claim 22; Ferrand discloses plurality of transmission line loop as discussed above. Ferrand does not disclose wherein there is provided a separate balun for each of said plural transmission line loops, in said feeding layer.
However Diukman discloses wherein there is provided a separate balun (482, 484) for each of said plural transmission line loops (452, 454), in said feeding layer (Fig. 4)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have provided a balun for each of the plurality of transmission line loops in order to efficiently match the impedance so that that maximum power is transmitted to the load. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrand et al. (US 2015/0253398) in view of Hedberg  and further in view of Tang et al. (US 20030001710) and Albag et al. (US 20100079218)

Re Claim 25; Ferrand discloses wherein said array being a one-dimensional array and said constant phase magnetic field is achieved by means of phase compensation, (see rejection above)
Ferrand does not include by including transmission line sections having an electrical length of λ/2 between each two of said transmission line loops, respectively, wherein λ is the guided wavelength of the transmission line.
However Albag discloses transmission line sections having an electrical length of λ /2 between each two of said transmission line loops, respectively, wherein λ is the guided wavelength of the transmission line. (Par. 0016).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included transmission line sections having an electrical length of λ /2 between each two of said transmission line loops motivated by the desire to efficiently transmit power to the load. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hedberg et al (WO 2013/174861) in view of Van Voorhies (US 5,734,353)

Re Claim 17; Hedberg discloses a multi-layer electromagnetic coupler arrangement for coupling electromagnetic power to an electric current loop of an RFID tag of arbitrary geometric shape, by means of reactive near field coupling, the electromagnetic coupler arrangement comprising: (Claim 1 and also see claim 15. Claim 15 discloses RFID inlay or tag)

 a top surface layer forming a top surface of the electromagnetic coupler arrangement to be arranged closest to an RFID tag to which the electromagnetic power is to be coupled, (Claim 1)

the top surface layer comprising a transmission line loop for achieving the electromagnetic coupling by inductive coupling with a current loop of the RFID tag, the transmission line loop being a continuous transmission line of finite length formed into a loop so that two terminals thereof approach each other; (Par. 11 lines 1-30 and page 15 line 1-13 discussing the loops)
a metallic ground plane layer; (Clam 9) 
and 
Consequently, a signal can be split into two signals with equal amplitudes. Furthermore, the half wave length transmission line 22 phase shifts (i.e. inverts) one of the two signals by 180 degrees. Par. 0030)
Hedberg does not disclose a balun further including inherent impedance transformation means for matching the impedance of an external feeding system interface with the differential input impedance of the transmission line loop.
However Van Voorhies discloses a balun further including inherent impedance transformation means for matching the impedance of an external feeding system interface with the differential input impedance of the transmission line loop. (Col. 15 line 45-55)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing on the invention to have balanced the impedance of the power transfer in order maximize the power transfer.

Re Claim 18-20; Hedberg discloses wherein said top surface layer and said metallic ground plane layer are realized in microstrip technology, wherein said feeding layer is a microstrip layer and wherein said feeding layer is a stripline layer. (Fig. 1)

Re Claim 21; Hedberg discloses comprising a plurality of transmission line loops arranged in a one-or two-dimensional array on said top surface layer. (Par. 4 last paragraph)
 
Re Claim 22; the combination of Hedberg in view of Van Voorhies discloses a Balun. 
The combination does not disclose wherein there is provided a separate balun for each of said plural transmission line loops, in said feeding layer. 
However it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have placed a separate balun for each of the plurality of transmission line loops in order to confirm the each of the line’s impedance is matched so that power is transferred efficiently. 
 
Re Claim 23; Hedberg in view of Van Voorhies discloses wherein plural of said transmission line loops are fed through a single balun, in said feeding layer.  (See the rejection of claim 1)
 
Re Claim 24; Hedberg discloses wherein there is formed a constant phase magnetic field along said top surface layer. (Fig. 1)
 
Re Claim 25; Hedberg discloses wherein said array being a one-dimensional array and said constant phase magnetic field is achieved by means of phase compensation by including transmission line sections having a predetermined electrical length (Page. 4, first paragraph, Page 5 5th par)

However electrical length of λ/2 is the known value for determining the length of a transmission line and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to determine the length of the cable in order to calculate for the wavelength

Re Claim 26; Hedberg discloses wherein said one-or two-dimensional array is a two-dimensional array and phase compensation between the columns of said array is achieved by means of providing a network of lumped or distributed components in accordance with selected electrical lengths of transmission line segments between said transmission line loops. (Page 5 5th par)
 
Re Claim 27; Hedberg discloses a multi-layer electromagnetic coupler arrangement with a transmission line loop.
Hedberg does not disclose wherein said transmission line loop has a super elliptic shape geometry in accordance with the parametric representation:                        
                             
                            x
                            =
                            a
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    2
                                
                                
                                    m
                                
                            
                            s
                            g
                            n
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                             
                             
                             
                            y
                            =
                            b
                            
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                            s
                            g
                            n
                            
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                             
                             
                             
                            a
                            ,
                            b
                            >
                            0
                             
                            m
                            ,
                            n
                            ≥
                            2
                             
                            θ
                            ϵ
                             
                            
                                
                                    0,2
                                    π
                                
                            
                            ,
                        
                    
 wherein x and y are Cartesian co-ordinates. 
However as shown in wekipedia, the above equation is the standard equation for a super elliptic shape. https://en.wikipedia.org/wiki/Superellipse#Mathematical_properties and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used such equation to design a specific transmission line loop in order to improve power transfer efficiencies. 
    PNG
    media_image1.png
    1160
    1920
    media_image1.png
    Greyscale



Re Claim 28; Hedberg discloses wherein the input signal is a standard guided wave input signal provided by a 50.OMEGA., coaxial cable system. (Page 5; 4th paragraph)
 
Re Claim 29; Hedberg discloses further comprising two dielectric layers arranged between said top surface layers, said ground plane layer, and said feeding layer, respectively, wherein the feeding layer and the top surface layer are connected through vias. (Page 15, 4th paragraph)
 
Re Claim 30; Hedberg discloses adapted to encode said RFID tag by coupling electromagnetic power thereto. (Page 6 2nd paragraph)
 
Re Claim 31; Hedberg discloses suitable for being employed in a printer wherein RFID tags to be encoded are arranged on a medium guided in the printer along a media path, wherein the shape of the multi-layer electromagnetic coupler arrangement can be flexibly adapted so as to achieve a constant distance between the top surface and the media path of the printer at all positions of the top surface. (Page 6, 3rd paragraph)
 
Re Claim 32; Hedberg discloses An RFID printer/encoder comprising a multi-layer electromagnetic coupler arrangement according to claim 30. (Page 6, 4th paragraph).

Re Claim 33; Hedberg discloses Aa plurality of transmission line loops are arranged in a one-dimensional array on said top surface layer, wherein there is formed a constant phase magnetic field along said top surface layer, and wherein said constant phase magnetic field is achieved by means of phase compensation, by including transmission line sections having an electrical length of λ/2 between each two of said transmission line loops, respectively, wherein λ is the guided wavelength of the transmission line in combination with switch of connection 

Re Claim 34; Hedberg discloses Acomprising: a plurality of said one-dimensional arrays so as to form a two-dimensional array of transmission line loops, and wherein phase compensation between the columns of said array is achieved by means of providing a network of lumped or distributed components in accordance with selected electrical lengths of transmission line segments between said transmission line loops. (The claim is analogues to claims 21 and 26 and the same rejection is applied).
Response to Arguments
Applicant's arguments filed 07/02/2020 have been fully considered but they are not persuasive. 
Applicant argues that the claimed “loop” is formed from a transmission line. 
However page 5-6 of Hedberg discloses a transmission line network layers which comprise 3 layer and a loops for the inductive component are disposed on one side of the intermediate (central) layer.  A transmission line network may be formed by a single one or plural transmission line layers. The TRL layers are configured so as to create a well distributed field acting as a source for the electromagnetic propagation between inlay and top surface. Furthermore, on the unit cell level the top layer is configured so that when an inlay is present mutual interaction provides for energy transfer between TRL layers and the inlay in the microscopic sense.
Fig. 4 shows a loop formed from the TRL layer include concludes that the transmission line is a transmission line loop. 

However the applicant has not brought forth any factual evidence that would prevent combining Hedberg with Van Voorhies rather than arguing the power transmission mechanisms being different without providing any specific explanation of what or why they are different. 

Applicant further argued that the principle of operation of the claimed invention is rather different compared to Hedberg due to the differential feeding of the transmission loop. The concept of differential feeding is not mentioned at all in Hedberg. 
However the examiner respectfully disagree. As explained above, Hedberg teaches a transmission loop and the applicant has not demonstrated on the difference between the transmission loop of Hedberg as compared to the current application.

Nevertheless, the examiner has introduced a new reference to expedite proceusion.  




    PNG
    media_image2.png
    782
    1132
    media_image2.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
02/18/2021
 Primary Examiner, Art Unit 2836